Title: To Benjamin Franklin from Thomas Digges, 22[–26] March 1782
From: Digges, Thomas
To: Franklin, Benjamin



Sir,
Amsterdam, March 22[–26], 1782.
I left England a few days back, and until my conversation and some consultations with Mr. Adams on a matter which will be mentioned to you by him, and more particularly explained in this letter, my determination was to have seen you, as well on that business as on a matter of much consequence to my private reputation. I feel the disadvantages under which I labour when writing to you on a matter which cannot be explained or cleared up but by personal conversation. I do not give up my intended purpose of personally speaking to you, but it being found better and more convenient to my purpose to return immediately hence to England, and from thence to Paris, in preference of going first to Paris, it must be unavoidably delayed for some days.
It would take up more than the length of a letter to explain the whole opening and progression of a matter I am here upon, which was and is meant to be jointly communicated to you with Mr. Adams; I will therefore take the liberty to give you an abbreviation of it in as few words as I can.
About a fortnight ago a direct requisition from ministry, through Lord Beauchamp, was made to Mr. R. Penn to know if he could ascertain that any person or persons in Europe were commissioned by Congress to treat for peace, whether they were NOW willing to avail themselves of such commission, and of the present sincere disposition in ministry to treat, and whether they would receive an appointed commissioner to speak for a truce, and mention a place for the meeting, &c.
Mr. Penn’s referring Lord Beauchamp to me, as knowing the nature of Mr. Adams’s former commission, was the sole cause of my being privy to or a party in the matter. I had various meetings with Lord Beauchamp in company with Mr. Penn on the subject; the particular memorandums of which, and Lord B.’s statement of what the ministry wanted to obtain, together with every other circumstance relative to the matter, I regularly consulted Mr. Laurens and Mr. D. Hartley upon; and the result was my taking the journey hither, and to Paris in order to put the questions (as they are before stated from Lord B. to Mr. Penn) and to bring an answer thereto. I am well convinced by Lord Beauchamp’s pledge of his personal honour, as well as from Mr. Hartley’s telling me he knew the matter to come directly from Lord North (for he visited him more than once to ascertain the fact) that it is a serious and sincere requisition from ministry, and that they will immediately take some steps to open a treaty provided I go back with assurances that there is a power vested in Americans in Europe to treat and conclude, and that they are willing to avail themselves of such power when properly applied to.
I have stated the whole transaction to Mr. Adams, read every memorandum I had made, informed him of every circumstance I knew, and when I put the questions (as they are before stated from Lord B. to Mr. Penn) he replied, “that there were certainly commissioners in Europe, of which body he was one, who had powers to treat and conclude upon peace; that he believed them willing to enter into such a treaty, provided a proper offer was made; but that no questions now or to be made in future could be answered by him without previously consulting his colleagues, and afterwards acquainting the ministers of the belligerent powers thereof.” Mr. Adams recommended that any future questions might be made directly to you, for that the present, as well as any subsequent propositions would be immediately communicated to you and Mons. de Vergennes.
His answers to my questions were nearly what I foretold and expected, and is substantially what Lord Beauchamp seemed so anxious to procure. When I relate this answer to his Lordship my business will be finished in that quarter. I will here explain to you my only motive for being a messenger from him whom I had never known or been in company with before. It will enable me to say, I have done one favour for you, and I claim of you another, viz. to obtain a restoration of my papers from Lord Hillsborough’s office, which were in a most illegal and unjustifiable manner seized from me near a twelvemonth ago, and are yet withheld notwithstanding the personal applications for them from Lord Coventry, Lord Nugent, and Mr. Jackson, each of whom have explained the injury and very extraordinary mischief the want of my papers for so long a time has and is now doing me.
On my first conversation with Mr. Adams I had concluded to go to you, partly by his advice to do so; but as the expence of two journies where one may serve is of some import to me, and from supposing your answer would be substantially the same as that from Mr. Adams, I have thought it better to go back immediately to London, and then set out for Paris with the probability of being able to bear my papers.
I will take the liberty to trouble you with another letter if any thing occurs on my arrival in London. I am to leave this with Mr. Adams for forwardance; and for the present I have only to beg a line acknowledging the receipt of it. If your letter is put under a cover to Mr. Stockdale, Bookseller, Piccadilly, London, it will the more readily get to hand. I am, with great respect, Sir, your very obedient servant,
T. Digges.
Ostend, 26th March.



On my last visit to Mr. Adams, Friday evening, to explain to him the substance of the foregoing letter, and ask his forward-dance of it to you, we had some farther conversation on the matter, the ultimate conclusion of which was, that it was thought better I did not send the annexed letter to you, or mention my business with him until my going in person from England. Mr. Adams’s reasons were these. That if I made the communication then he should be necessitated to state the matter in a long letter to you and others of his colleagues; that the matter as it then stood was not of such importance but he could save himself the trouble of the explanation; and that as he recommended any future questions or applications to be made directly to you, your situation making it more convenient sooner to inform the French court thereof, he thought my letter had better be postponed, and the substance of it given in person as soon as I could possibly get from London to Paris. I acquiesced, though reluctantly, and having thought much on the matter on my journey hither, I have at length determined to forward the foregoing letter with this postscript, and at the same time to inform Mr. Adams of my exact feelings on the matter, viz. that my wishes and intentions when I left England were to see, and make known the matter to you; that through Mr. Hartley or some other channel you must hear that I had been at Amsterdam, and my seemingly turning my back upon you might be thought oddly of; and finally that I could not answer for carrying the inclosure from Mr. Hartley back to England, not knowing the consequence it might be of. I hope and think I have done right in this matter. The purpose for my moving in the business I went to Mr. A. upon, has, I own, been with a double view of serving myself in a matter of much consequence to me, for after delivering the explanations I carry, I can with some degree of right and a very great probability of success, claim as a gratuity for the trouble and expence I have been at, the restoration of my papers; the situation of which I have already explained to Lord Beauchamp, in order to get him to be a mover for them, and I have very little doubt that a few days will restore them to me, and give me an opportunity to speedily speak to you on a matter which gives me much uneasiness, vexation, and pain. Excuse the hurry in which I write, for I am very near the period of embarkation. Paul Wentworth embarked this day for England, I trod on his heels chief of the way from the Hague which he left suddenly. General Faucit is on his road hence to Hanover.

